COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Francisco Ayala v. The State of Texas

Appellate case number:   01-13-00393-CR

Trial court case number: 1820869

Trial court:             County Criminal Court at Law No. 9 of Harris County

       This case involves an appeal from a judgment of conviction for cruelty to non-livestock
animals, signed by the trial court on May 1, 2013. See TEX. PEN. CODE § 42.092 (West 2011).
Appellant filed his notice of appeal on May 1, 2013. See TEX. R. APP. P. 26.2. The record was
due on August 29, 2013. See TEX. R. APP. P. 35.2. The clerk’s record was filed on August 28,
2013.

        On September 10, 2013, the Clerk notified appellant that the court reporter responsible
for preparing the record in this appeal had informed the Court that appellant had not paid or
made arrangements to pay for the record. See TEX. R. APP. P. 35.3. The Clerk further notified
appellant that unless he caused the reporter’s record to be filed in this Court, paid or made
arrangements to pay for the reporter’s record, or provided proof that he is entitled to proceed
without payment of costs by October 10, 2013, the Court might consider the appeal without a
reporter’s record. See TEX. R. APP. P. 37.3(c).

        Our records indicate that appellant is not appealing as an indigent. Appellant has not
provided the Court with evidence showing that he has paid or made arrangements to pay the
court reporter or caused a complete reporter’s record to be filed in the Court. Accordingly, the
Court will consider the appeal on the record filed in this Court.

        Appellant’s brief is ORDERED to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 31.1. Appellee’s brief, if any, is ORDERED to be filed within 30 days of the
filing of appellant’s brief. See id.

       It is so ORDERED.

Judge’s signature:/s/ Justice Terry Jennings
                    Acting individually  Acting for the Court

Date: December 3, 2013